Rodd Naquin
Clerk of Court

Docket Number: 2022 - KW - 0197

State Of Louisiana
versus
Mitchell P. Cook

TO: Mitchell P. Cook
671 Hwy 845
Grayson, LA 71435

Honorable Alan A. Zaunbrec
701 N. Columbia Street
Suite 2010

Covington, LA 70433

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition
May 20, 2022

Warren LeDoux Montgomery
701 N. Columbia Street
Covington, LA 70433
wmontgomery@22da.com

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA 2022 KW 0197

VERSUS

MITCHELL P. COOK MAY 20, 2022

 

In Re: Mitchell P. Cook, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
362,895.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED.

WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

ASwD

DEPUTY CLERK OF COURT
FOR THE COURT